DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are as follows:
Claim 1: a receiving section, an image obtaining section, a route extracting section, a ranking assignment section, a route score calculating section, a patient score calculating section, and an output section.
Claim 2: a medical instrument extracting section, a device extracting section.
Claim 3: a device characteristic information obtaining section.
Claim 4: a medical data analyzing section, a medical data obtaining section
Claim 5: a characteristic information obtaining section, a deformation predicting section
Claim 6: a patient information obtaining section
claim 7: a navigation section
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Muzum on 6/30/22.
The application has been amended as follows: 

1.	(Currently Amended) A route selection assistance system for assisting in selecting a route of a living body lumen for delivering a medical instrument to a site within a living body via the living body lumen, the route selection assistance system comprising: 
a receiving section configured to receive an input of site information specifying a target site within the living body as a target of delivering the medical instrument, wherein the receiving section is configured to receive an input of procedure information specifying a kind of procedure to be performed by delivering the medical instrument to the target site via the living body lumen; 
an image obtaining section configured to obtain image information on an inside of the living body of a target patient as the target of delivering the medical instrument; 
a route extracting section configured to extract a plurality of routes of the living body lumen, the plurality of routes allowing the medical instrument to be delivered to the target site, on a basis of the image information obtained by the image obtaining section; 
a ranking assigning section including a route score calculating section configured to calculate, by using the image information obtained by the image obtaining section, route scores determined according to ease of delivery of the medical instrument at a time of delivery of the medical instrument via the routes and a patient score calculating section configured to calculate, by using the image information obtained by the image obtaining section, patient scores determined according to magnitude of a burden imposed on the target patient, the ranking assigning section assigning rankings to the plurality of routes extracted by the route extracting section by using the route scores and the patient scores;  
an output section configured to output the plurality of routes extracted by the route extracting section and the rankings assigned by the ranking assigning section;
a medical instrument extracting section configured to extract kinds of medical instruments from a medical instrument list used for the procedure specified by the procedure information; 
a device extracting section configured to extract a useable device candidate for each kind of medical instrument extracted by the medical instrument extracting section, and wherein the device extracting section includes a device characteristic information obtaining section configured to obtain device characteristic information recording a characteristic of a device, and extracts the useable device candidate by using the device characteristic information;
the ranking assigning section configured to adjust the rankings assigned to the plurality of routes extracted by the route extracting section on a basis of a result of extraction of the device candidate by the device extracting section; 
the output section configured to output a result of extraction of the device candidate by the device extracting section; 
the image information including an imaging image of the living body lumen; and
the route score calculating section configured to calculate the route scores using the imaging image.

2.	(Canceled) 

3.	(Canceled) 

4.	(Original) The route selection assistance system according to claim 1, further comprising: 
a medical data analyzing section that includes a medical data obtaining section configured to obtain medical data used in a medical field, and analyzes the medical data obtained by the medical data obtaining section; 
wherein for each of the plurality of routes extracted by the route extracting section, the medical data analyzing section is configured to calculate a degree of possibility of the route being selected by an operator delivering the medical instrument to a site within the living body via the living body lumen; and
the ranking assigning section configured to adjust the rankings assigned to the plurality of routes extracted by the route extracting section on a basis of the degree of possibility that is calculated by the medical data analyzing section.

5.	(Original) The route selection assistance system according to claim 1, further comprising:
a characteristic information obtaining section configured to obtain characteristic information recording a dynamic characteristic of the living body lumen;
a deformation predicting section configured to predict a deformation of the living body lumen at a time of delivering the medical instrument through the living body lumen by using the characteristic information obtained by the characteristic information obtaining section;
wherein the route score calculating section is configured to adjust the calculated route scores by using a result of prediction of the deformation predicting section.

6.	(Original) The route selection assistance system according to claim 1, further comprising: 
a patient information obtaining section configured to obtain patient information related to the target patient; and 
wherein the patient score calculating section is configured to calculate the patient scores by using the patient information obtained by the patient information obtaining section.

7.	(Original) The route selection assistance system according to claim 1, wherein
the output section includes a navigation section configured to guide a user through the routes extracted by the route extracting section.

8.	(Currently Amended) A non-transitory computer readable recording medium on which a route selection assistance program assisting in selecting a route of a living body lumen for delivering a medical instrument to a site within a living body via the living body lumen is recorded, the route selection assistance program making a computer perform: 
receiving an input of site information specifying a target site within the living body as a target of delivering the medical instrument; 
obtaining image information on an inside of the living body of a target patient as a target of delivering the medical instrument, the image information including an imaging image of the living body lumen;  
extracting a plurality of routes of the living body lumen, the plurality of routes allowing the medical instrument to be delivered to the target site, on a basis of the obtained image information; 
calculating route scores determined according to ease of delivery of the medical instrument at a time of delivery of the medical instrument via the routes, calculating patient scores determined according to magnitude of a burden imposed on the target patient, and assigning rankings to the extracted plurality of routes by using the calculated route scores and the calculated patient scores; 
outputting the extracted plurality of routes and the assigned rankings; [[and]]
calculating the route scores by using the imaging image of the living body lumen when the route scores are calculated; 
receiving an input of procedure information specifying a kind of procedure to be performed by delivering the medical instrument to the target site via the living body lumen; 
extracting kinds of medical instruments from a medical instrument list used for the procedure specified by the procedure information;
extracting a useable device candidate for each kind of medical instrument extracted; 
adjusting the rankings assigned to the plurality of routes extracted by the route extracting section on a basis of a result of extraction of the device candidate; 
outputting a result of the extraction of the device candidate;
obtaining device characteristic information recording a characteristic of a device; and 
extracting the useable device candidate by using the device characteristic information.

9.	(Canceled) 

10.	(Canceled) 

11.	(Currently Amended) The non-transitory computer readable recording medium according to claim 8, further comprising: 
obtaining medical data used in a medical field; 
analyzing the obtained medical data obtained; 
calculating a degree of possibility of the route being selected by an operator delivering the medical instrument to a site within the living body via the living body lumen for each of the plurality of routes extracted; and
adjusting the rankings assigned to the plurality of routes extracted by the route extracting section on a basis of the calculation of the degree of possibility of the route being selected by the operator delivering the medical instrument to the site.

12.	(Currently Amended) The non-transitory computer readable recording medium according to claim 8, further comprising:
obtaining characteristic information recording a dynamic characteristic of the living body lumen;
predicting a deformation of the living body lumen at a time of delivering the medical instrument through the living body lumen; and
adjusting the calculated route scores by using a result of the prediction of deformation of the living body lumen at the time of the delivering the medical instrument through the living body lumen.

13.	(Currently Amended) The non-transitory computer readable recording medium according to claim 8, further comprising: 
obtaining patient information related to the target patient; and 
calculating the patient scores by using the obtained patient information related to the target patient.

14.	(Currently Amended) The non-transitory computer readable recording medium according to claim 8, comprising:
guiding an operator through the extracted routes.

15.	(Currently Amended) A route selection assistance method of assisting in selecting a route of a living body lumen for delivering a medical instrument to a site within a living body via the living body lumen, the method comprising: 
receiving an input of site information specifying a target site within the living body as a target of delivering the medical instrument; 
obtaining image information on an inside of the living body of a target patient as the target of delivering the medical instrument, the image information including an imaging image of the living body lumen; 
extracting a plurality of routes of the living body lumen, the plurality of routes allowing the medical instrument to be delivered to the target site, on a basis of the obtained image information; 
calculating route scores determined according to ease of delivery of the medical instrument at a time of delivery of the medical instrument via the routes, calculating patient scores determined according to magnitude of a burden imposed on the target patient, and assigning rankings to the extracted plurality of routes by using the calculated route scores and the calculated patient scores; 
outputting the extracted plurality of routes and the assigned rankings; [[and]]
calculating the route scores by using the imaging image of the living body lumen when the route scores are calculated;
receiving an input of procedure information specifying a kind of procedure to be performed by delivering the medical instrument to the target site via the living body lumen; 
extracting kinds of medical instruments from a medical instrument list used for the procedure specified by the procedure information;
extracting a useable device candidate for each kind of medical instrument extracted; 
adjusting the rankings assigned to the plurality of routes extracted by the route extracting section on a basis of a result of extraction of the device candidate; 
outputting a result of the extraction of the device candidate;
obtaining device characteristic information recording a characteristic of a device; and 
extracting the useable device candidate using the device characteristic information.

16.	(Canceled) 

17.	(Canceled) 

18.	(Original) The method according to claim 15, further comprising: 
obtaining medical data used in a medical field; 
analyzing the obtained medical data obtained; 
calculating a degree of possibility of the route being selected by an operator delivering the medical instrument to a site within the living body via the living body lumen for each of the plurality of routes extracted; and
adjusting the rankings assigned to the plurality of routes extracted by the route extracting section on a basis of the calculation of the degree of possibility of the route being selected by the operator delivering the medical instrument to the site.

19.	(Original) The method according to claim 15, further comprising:
obtaining characteristic information recording a dynamic characteristic of the living body lumen;
predicting a deformation of the living body lumen at a time of delivering the medical instrument through the living body lumen; and
adjusting the calculated route scores by using a result of the prediction of deformation of the living body lumen at the time of the delivering the medical instrument through the living body lumen.

20.	(Currently Amended) A diagnosis method for diagnosing a route of a living body lumen for delivering a medical instrument to a site within a living body via the living body lumen, the diagnosis method comprising: 
receiving an input of site information specifying a target site within the living body as a target of delivering the medical instrument; 
obtaining image information on an inside of the living body of a target patient as the target of delivering the medical instrument, the image information including an imaging image of the living body lumen; 
extracting a plurality of routes of the living body lumen, the plurality of routes allowing the medical instrument to be delivered to the target site, on a basis of the obtained image information; 
assigning rankings to the extracted plurality of routes by using route scores determined according to ease of delivery of the medical instrument at a time of delivery of the medical instrument via the routes and patient scores determined according to magnitude of a burden imposed on the target patient; 
diagnosing the route from the extracted plurality of routes and the assigned rankings; [[and]]
calculating the route scores by using the imaging image of the living body lumen when the route scores are calculated;
receiving an input of procedure information specifying a kind of procedure to be performed by delivering the medical instrument to the target site via the living body lumen; 
extracting kinds of medical instruments from a medical instrument list used for the procedure specified by the procedure information kinds of medical instruments used for the procedure;
extracting a useable device candidate for each kind of medical instrument extracted; 
adjusting the rankings assigned to the plurality of routes extracted by the route extracting section on a basis of a result of extraction of the device candidate; 
outputting a result of the extraction of the device candidate;
obtaining device characteristic information recording a characteristic of a device; and 
extracting the useable device candidate using the device characteristic information.

Allowable Subject Matter
Claims 1, 4- 8, 11- 15, and 18- 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, either singularly or in combination, fairly teaches or suggests applicant’s claimed invention wherein applicant recites, among other limitations, ”obtaining device characteristic information recording a characteristic of a device; and extracting the useable device candidate using the device characteristic information.”
The prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAP 2018/ 0085167 discloses the invention relates to systems and methods enabling a personalized solution for allowing more efficient access to the carotid artery (or vertebral arteries) in patients needing endovascular/ neurointervention procedures using catheter systems.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov